UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund October 31, 2011 Legacy Focused Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 3.5% Lockheed Martin Corp. $ CHEMICALS — 3.3% PPG Industries, Inc. ELECTRIC UTILITIES — 3.5% Enersis SA ADR FOOD AND STAPLES RETAILING — 10.3% CVS Caremark Corp. Wal-Mart Stores, Inc. Walgreen Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.4% Becton, Dickinson and Co. HEALTH CARE PROVIDERS AND SERVICES — 7.1% Humana, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 10.0% Las Vegas Sands Corp.(1) McDonald's Corp. Wynn Resorts Ltd. INSURANCE — 4.5% Genworth Financial, Inc., Class A(1) Travelers Cos., Inc. (The) IT SERVICES — 5.0% International Business Machines Corp. MEDIA — 3.4% Pearson plc ADR METALS AND MINING — 5.6% Freeport-McMoRan Copper & Gold, Inc. Southern Copper Corp. OFFICE ELECTRONICS — 3.0% Canon, Inc. ADR OIL, GAS AND CONSUMABLE FUELS — 9.5% Chevron Corp. Marathon Oil Corp. Yanzhou Coal Mining Co. Ltd. ADR Legacy Focused Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value PHARMACEUTICALS — 4.9% AstraZeneca plc ADR $ Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.4% American Capital Agency Corp. General Growth Properties, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Texas Instruments, Inc. SPECIALTY RETAIL — 5.0% AutoZone, Inc.(1) TOBACCO — 3.8% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 3.4% Millicom International Cellular SA TOTAL COMMON STOCKS (Cost $7,195,954) TEMPORARY CASH INVESTMENTS — 2.9% SSgA U.S. Government Money Market Fund (Cost$223,156) TOTAL INVESTMENT SECURITIES — 102.0% (Cost $7,419,110) OTHER ASSETS AND LIABILITIES — (2.0)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 82.6% United Kingdom 5.0% Chile 3.5% Luxembourg 3.4% Japan 3.0% People's Republic of China 1.6% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Focused Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ — — Legacy Focused Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) 3. Federal Tax Information As of October 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund October 31, 2011 Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.8% AEROSPACE AND DEFENSE — 5.0% General Dynamics Corp. $ Lockheed Martin Corp. Raytheon Co. AUTOMOBILES — 1.8% Toyota Motor Corp. ADR BIOTECHNOLOGY — 0.8% Pharmasset, Inc.(1) CAPITAL MARKETS — 1.7% E*Trade Financial Corp.(1) COMMERCIAL SERVICES AND SUPPLIES — 0.6% Republic Services, Inc. COMMUNICATIONS EQUIPMENT — 0.6% InterDigital, Inc. CONSTRUCTION MATERIALS — 2.4% Cemex SAB de CV ADR(1) ELECTRIC UTILITIES — 2.1% Enersis SA ADR ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Hitachi Ltd. ADR FOOD AND STAPLES RETAILING — 7.4% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. Walgreen Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Becton, Dickinson and Co. HEALTH CARE PROVIDERS AND SERVICES — 7.7% Cardinal Health, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.2% McDonald's Corp. Yum! Brands, Inc. INSURANCE — 3.6% Chubb Corp. (The) Genworth Financial, Inc., Class A(1) Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value Progressive Corp. (The) $ IT SERVICES — 6.7% Accenture plc, Class A Infosys Ltd. ADR International Business Machines Corp. MEDIA — 1.6% Pearson plc ADR METALS AND MINING — 2.8% Freeport-McMoRan Copper & Gold, Inc. Southern Copper Corp. OFFICE ELECTRONICS — 2.3% Canon, Inc. ADR OIL, GAS AND CONSUMABLE FUELS — 10.2% Alpha Natural Resources, Inc.(1) BP Prudhoe Bay Royalty Trust Chevron Corp. ConocoPhillips Marathon Oil Corp. PHARMACEUTICALS — 3.6% AstraZeneca plc ADR Eli Lilly & Co. Novo Nordisk A/S ADR Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% MFA Financial, Inc. ROAD AND RAIL — 2.1% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 9.3% Altera Corp. Intel Corp. Micron Technology, Inc.(1) STMicroelectronics NV Taiwan Semiconductor Manufacturing Co. Ltd. ADR Texas Instruments, Inc. Varian Semiconductor Equipment Associates, Inc.(1) SOFTWARE — 4.2% Activision Blizzard, Inc. Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value Oracle Corp. $ SAP AG ADR SPECIALTY RETAIL — 4.8% AutoZone, Inc.(1) Best Buy Co., Inc. Lowe's Cos., Inc. TOBACCO — 5.3% Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 4.0% Millicom International Cellular SA NTT DoCoMo, Inc. ADR Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $5,213,289) TEMPORARY CASH INVESTMENTS — 3.5% SSgA U.S. Government Money Market Fund (Cost$207,846) TOTAL INVESTMENT SECURITIES — 101.3% (Cost $5,421,135) OTHER ASSETS AND LIABILITIES — (1.3)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 74.7% Japan 6.1% United Kingdom 2.5% Mexico 2.4% Ireland 2.4% Taiwan (Republic of China) 2.3% Chile 2.1% Luxembourg 2.0% Denmark 1.4% India 1.3% Switzerland 0.3% Germany 0.3% Cash and Equivalents* 2.2% * Includes temporary cash investments and other assets and liabilities. Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ — — Legacy Large Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) 3. Federal Tax Information As of October 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund October 31, 2011 Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.4% AEROSPACE AND DEFENSE — 2.5% L-3 Communications Holdings, Inc. $ Lockheed Martin Corp. Raytheon Co. AIRLINES — 0.9% Ryanair Holdings plc ADR(1) BEVERAGES — 1.8% Coca-Cola Femsa SAB de CV ADR Dr Pepper Snapple Group, Inc. CHEMICALS — 1.9% Ecolab, Inc. Valspar Corp. COMMERCIAL BANKS — 0.2% Community Bank System, Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.8% Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.6% Cisco Systems, Inc. Harris Corp. CONSTRUCTION MATERIALS — 1.0% Cemex SAB de CV ADR(1) CONTAINERS AND PACKAGING — 1.3% Greif, Inc., Class A Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 1.5% H&R Block, Inc. ITT Educational Services, Inc.(1) 49 Strayer Education, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.0% Consolidated Communications Holdings, Inc. KT Corp. ADR TELUS Corp. Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value Windstream Corp. $ ELECTRIC UTILITIES — 2.4% Cia Energetica de Minas Gerais ADR 16 Northeast Utilities NV Energy, Inc. Pinnacle West Capital Corp. FOOD AND STAPLES RETAILING — 6.9% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 1.9% ConAgra Foods, Inc. Danone ADR GAS UTILITIES — 0.9% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Baxter International, Inc. Becton, Dickinson and Co. Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 4.5% AmerisourceBergen Corp. Cardinal Health, Inc. Chemed Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.1% Choice Hotels International, Inc. Darden Restaurants, Inc. Home Inns & Hotels Management, Inc. ADR(1) McDonald's Corp. Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.1% Huaneng Power International, Inc. ADR $ INSURANCE — 6.3% Allied World Assurance Co. Holdings AG Everest Re Group Ltd. Genworth Financial, Inc., Class A(1) Maiden Holdings Ltd. PartnerRe Ltd. Progressive Corp. (The) Transatlantic Holdings, Inc. INTERNET SOFTWARE AND SERVICES — 0.2% j2 Global Communications, Inc. IT SERVICES — 4.3% DST Systems, Inc. Fidelity National Information Services, Inc. ManTech International Corp., Class A Paychex, Inc. Sapient Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.0% Hasbro, Inc. MACHINERY — 1.5% Meritor, Inc.(1) Toro Co. (The) MEDIA — 2.2% Cablevision Systems Corp., Class A Pearson plc ADR Washington Post Co. (The), Class B METALS AND MINING — 2.0% Nucor Corp. Southern Copper Corp. MULTI-UTILITIES — 0.4% MDU Resources Group, Inc. TECO Energy, Inc. MULTILINE RETAIL — 0.8% Kohl's Corp. OFFICE ELECTRONICS — 0.9% Canon, Inc. ADR Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value OIL, GAS AND CONSUMABLE FUELS — 15.2% Alpha Natural Resources, Inc.(1) $ Arch Coal, Inc. BP Prudhoe Bay Royalty Trust Chevron Corp. ConocoPhillips 30 Crosstex Energy LP Encore Energy Partners LP Energy Transfer Equity LP Enerplus Corp. Genesis Energy LP Legacy Reserves LP Marathon Oil Corp. Martin Midstream Partners LP NuStar Energy LP Permian Basin Royalty Trust Pioneer Southwest Energy Partners LP Plains All American Pipeline LP Plains Exploration & Production Co.(1) 74 San Juan Basin Royalty Trust Targa Resources Partners LP PAPER AND FOREST PRODUCTS — 1.0% International Paper Co. PHARMACEUTICALS — 4.0% Abbott Laboratories AstraZeneca plc ADR Eli Lilly & Co. Pfizer, Inc. PROFESSIONAL SERVICES — 0.4% Insperity, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.2% MFA Financial, Inc. Rayonier, Inc. Realty Income Corp. Senior Housing Properties Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 7.9% Canadian Solar, Inc.(1) First Solar, Inc.(1) Hanwha SolarOne Co. Ltd. ADR(1) Microchip Technology, Inc. Micron Technology, Inc.(1) Renesola Ltd. ADR(1) Siliconware Precision Industries Co. ADR STMicroelectronics NV Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Shares Value Texas Instruments, Inc. $ Trina Solar Ltd. ADR(1) Yingli Green Energy Holding Co. Ltd. ADR(1) SOFTWARE — 1.1% Activision Blizzard, Inc. Giant Interactive Group, Inc. ADR SPECIALTY RETAIL — 1.7% Best Buy Co., Inc. Cato Corp. (The), Class A THRIFTS AND MORTGAGE FINANCE — 0.8% New York Community Bancorp, Inc. TOBACCO — 2.0% Imperial Tobacco Group plc ADR Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.3% Applied Industrial Technologies, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.2% NTT DoCoMo, Inc. ADR Philippine Long Distance Telephone Co. ADR Sprint Nextel Corp.(1) United States Cellular Corp.(1) TOTAL COMMON STOCKS (Cost $9,241,934) TEMPORARY CASH INVESTMENTS — 7.0% SSgA U.S. Government Money Market Fund (Cost$655,008) TOTAL INVESTMENT SECURITIES — 106.4% (Cost $9,896,942) OTHER ASSETS AND LIABILITIES — (6.4)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 78.8% People's Republic of China 3.0% United Kingdom 2.8% Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) Canada 2.8% Bermuda 2.7% Mexico 1.9% Japan 1.8% Switzerland 1.6% France 1.0% Taiwan (Republic of China) 1.0% Ireland 0.9% South Korea 0.9% Philippines 0.2% Brazil —† Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. † Category is less than 0.05% of total net assets. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ — — Legacy Multi Cap - Schedule of Investments OCTOBER 31, 2011 (UNAUDITED) 3. Federal Tax Information As of October 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY GROWTH FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: December 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: December 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: December 28, 2011
